DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          LYNNE LACEY WHEELER n/k/a LYNNE HEALEY,
                         Appellant,

                                    v.

                   CHRISTOPHER WHEELER, JR.,
                            Appellee.

                              No. 4D18-3737

                         [September 19, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jessica Ticktin, Judge; L.T. Case No. 50-2006-
DR11991XXXXSB.

  Kerry Loomis of Law Office of Loomis & Loomis, P.A., Boca Raton, for
appellant.

  Yvette B. Reyes of Reyes Miller, P.L., Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.